Citation Nr: 1106550	
Decision Date: 02/17/11    Archive Date: 02/28/11

DOCKET NO.  07-28 096	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection for bilateral hearing loss


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T.R. Bodger







INTRODUCTION

The Veteran served on active duty from July 1977 to July 1981.   
 
This matter comes before the Board of Veterans' Appeals (Board) 
on remand from a September 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, 
Wisconsin.

During the pendency of this appeal, the RO initially denied of 
the Veteran's claim of service connection for a right shoulder 
disorder.  The RO subsequently granted service connection in 
October 2008 for his right shoulder disorder.  Because this is 
considered a full grant of the benefits sought, the Board will 
take no further action on this matter.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

Reason for Remand:  To obtain adequate VA examination.

The law provides that VA shall make reasonable efforts to notify 
a claimant of the evidence necessary to substantiate a claim and 
requires VA to assist a claimant in obtaining that evidence.  
38 U.S.C.A. § 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  
VA's duty to assist includes obtaining records in the custody of 
a federal department or agency.  38 C.F.R. § 3.159(c) (2) (2010); 
see also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992)(holding 
that where VA medical treatment records are material to the issue 
on appeal and are not included within the claims file, a remand 
is necessary to acquire such VA records, because VA is deemed to 
have constructive knowledge of certain documents which are 
generated by VA agents or employees).  The duty to assist also 
includes providing the claimant a medical examination or 
obtaining a medical opinion when such an examination or opinion 
is necessary to make a decision on a claim.  38 U.S.C.A. § 5103, 
5103A (West 2002); 38 C.F.R. § 3.159 (2010).  

The record indicates that a formal RO hearing was held on 
November 2007.  However, this transcript has not been associated 
with the claims file.  On remand, the RO should obtain a copy of 
this transcript and associate it with the claims file.  
 
Further, the Veteran was afforded a VA examination in August 2006 
in connection with his hearing loss claim.  During the 
examination, the examiner noted the Veteran's July 1977 
enlistment examination showed completely normal hearing for the 
right ear from 500 through 4000 Hz.  He also noted normal hearing 
for the Veteran's left ear from 500 through 2000 Hz with a 35 dB 
at 3000 Hz and 4000 Hz.  He indicated that these threshold shifts 
suggest at least the possibility of a pre-existing hearing loss 
or a temporary hearing loss existing at the time of enlistment.  
The examiner then went on to provide a medical history of the 
Veteran's hearing throughout his service.   He also performed an 
audiometric examination and the Veteran's pure tone thresholds 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
25
15
20
LEFT
25
25
30
40
35

The Veteran was diagnosed with essentially normal hearing 
bilaterally with the exception of a moderate conductive notching 
at 3000 Hz and mild sensorineural roll off at 4000 Hz for the 
left ear.  The examiner then provided that based upon the 
evidence of record there was no hearing loss on discharge from 
service although there was evidence of a transient loss likely 
related to an external or otitis media condition and upper 
respiratory infection in 1978.  The examiner then indicated that 
there was no evidence to suggest that military noise exposure 
caused any part of the Veteran's hearing loss and opined that his 
hearing loss was more likely than not that it is related to 
factors other than military noise.  

The Board finds that this examination is inadequate.  During the 
Veteran's July 1977 enlistment examination, his audiometric 
evaluation showed pure tone thresholds as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
15
15
10
LEFT
10
5
20
35
35

These results indicate that while the Veteran's right ear hearing 
loss was normal, it appears that the Veteran's left ear hearing 
satisfied the criteria for hearing loss under 38 C.F.R. § 3.385.  
This was also noted by the August 2006 VA examiner.  However, the 
August 2006 VA examiner failed to discuss whether any preexisting 
hearing loss was aggravated by service.  38 U.S.C.A. § 5103A (d); 
Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Another VA 
medical opinion is necessary to determine whether the Veteran's 
current left ear hearing los was incurred in or aggravated by 
service.  

The Board notes that the absence of in-service evidence of a 
hearing disability during service (i.e., one meeting the 
requirements of 38 C.F.R. § 3.385) is not always fatal to a 
service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 
87, 89 (1992).  Evidence of a current hearing loss disability and 
a medically sound basis for attributing that disability to 
service may serve as a basis for a grant of service connection 
for hearing loss where there is credible evidence of acoustic 
trauma due to significant noise exposure in service, post-service 
audiometric findings meeting the regulatory requirements for 
hearing loss disability for VA purposes, and a medically sound 
basis upon which to attribute the post-service findings to the 
injury in service (as opposed to intercurrent causes).  See 
Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  

The Board also observes that Training Letter 10-02 was issued in 
March 2010 regarding the adjudication of claims for hearing loss.  
In that letter, the Director of the VA Compensation and Pension 
Service indicated that the two most common causes of 
sensorineural hearing loss are presbycusis (age-related hearing 
loss) and noise-induced hearing loss (caused by chronic exposure 
to excessive noise).  It was also noted that the presence of a 
notch (of decreased hearing) that may be seen on audiograms 
generally at frequencies of 3000, 4000, or 6000 Hertz with a 
return toward normal at 8000 Hertz may be indicative of noise-
induced hearing loss.  In this case, the August 2006 VA examiner 
found that the Veteran's current hearing loss was not related to 
service because there was no hearing loss noted at his separation 
examination.  However, the examiner did not provide any 
explanation regarding the Veteran's period of service other than 
the lack of medical evidence of hearing loss in service.  As 
noted above, the law does not necessarily require that hearing 
loss manifest in service.  It would have been helpful had the 
examiner brought her expertise to bare in this manner regarding 
medically known or theoretical causes of sensorineural hearing 
loss or described how hearing loss which results from acoustic 
trauma generally presents or develops in most cases, as 
distinguished from how hearing loss develops from other causes, 
in determining the likelihood that current hearing loss was 
caused by noise exposure or acoustic trauma in service as opposed 
to some other cause.

The Board also acknowledges that January 2011 statements advanced 
by the Veteran's representative which indicate that the Veteran 
was exposed to in-service acoustic trauma as his military 
assignment exposed him to loud noise.  Specifically, the Veteran 
indicated that his duties required him to be around the 40 mm 
saluting batteries and that his hearing started to go bad after 
being around batteries when they were fired.  The Veteran has 
indicated that he has continued to experience hearing problems 
since service discharge.  The Veteran's statements describing his 
symptoms as well as his noise exposure are considered to be 
competent evidence.  See Charles v. Principi, 16 Vet. App. 370, 
374 (2002) (finding veteran competent to testify to 
symptomatology capable of lay observation); Layno v. Brown, 6 
Vet. App. 465, 469 (1994) (noting competent lay evidence requires 
facts perceived through the use of the five senses).  He is also 
found to be credible in these statements.  On remand, the 
examiner should comment on the Veteran's statements in rendering 
the medical opinion.  


When VA undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  
Based on the foregoing, the Board finds that a clarifying medical 
opinion is necessary to determine the nature and etiology of the 
Veteran's hearing loss.  Therefore, in order to give the Veteran 
every consideration with respect to the present appeal and to 
ensure due process, it is the Board's opinion that further 
development of the case is necessary.

Because this matter must be remanded, the Board takes this 
opportunity to supplement the claims file.  The Veteran sought 
medical treatment at the VA Medical Center in Milwaukee, 
Wisconsin and his treatment records dated to May 2008 have been 
obtained.  On remand, the RO should attempt to obtain updated VA 
treatment records to the extent possible.  
  
Accordingly, the case is REMANDED for the following action:

1.	Obtain a copy of the November 2007 formal 
RO hearing transcript and associate it 
with the claims file.  

2.	Obtain treatment records from the VA 
Medical Center in Milwaukee, Wisconsin 
from May 2008 to the present.  

3.	The RO should refer the Veteran's claims 
folder to a suitably qualified VA examiner 
for a clarifying opinion as to the nature 
and etiology of any bilateral hearing 
loss.  The examiner is requested to review 
all pertinent records associated with the 
claims file, including the Veteran's July 
1977 enlistment examination, subsequent 
service treatment records, post-service 
medical records, and statements.  

It should be noted that the absence of in-
service evidence of a hearing disability 
during service is not always fatal to a 
service connection claim.  See Ledford v. 
Derwinski, 3 Vet. App. 87, 89 (1992).  
Evidence of a current hearing loss 
disability and a medically sound basis for 
attributing that disability to service may 
serve as a basis for a grant of service 
connection for hearing loss where there is 
credible evidence of acoustic trauma due 
to significant noise exposure in service, 
post-service audiometric findings meeting 
the regulatory requirements for hearing 
loss disability for VA purposes, and a 
medically sound basis upon which to 
attribute the post-service findings to the 
injury in service.  See Hensley v. Brown, 
5 Vet. App. 155, 159 (1993).  

The Veteran has contended that he had 
noise exposure in service.  It should be 
noted that he is competent to attest to 
factual matters of which he had first-hand 
knowledge. 

The examiner should then state an opinion 
as to the likelihood (likely, unlikely, at 
least as likely as not) that the Veteran's 
current hearing loss is causally or 
etiologically related to his military 
service from July 1977 to July 1981, 
including noise exposure.  In so doing, 
the examiner should indicate whether the 
Veteran had a pre-existing hearing loss of 
the left ear and determine whether 
service, to include acoustic trauma, 
aggravated it.  The examiner is also asked 
to discuss medically known or theoretical 
causes of hearing loss and describe how 
hearing loss which results from noise 
exposure generally presents or develops in 
most cases, as distinguished from how 
hearing loss develops from other causes, 
in determining the likelihood that current 
hearing loss was caused by noise exposure 
during the Veteran's period of service as 
opposed to some other cause. 

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history [,]"  38 C.F.R. § 4.1 (2010), 
copies of all pertinent records in the 
appellant's claims file, or in the 
alternative, the claims file, must be made 
available to the examiner for review. 

4.	When the development requested has been 
completed, the case should be reviewed by 
the RO on the basis of additional 
evidence.  If the benefits sought are not 
granted, the Veteran should be furnished a 
Supplemental Statement of the Case and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review. 

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


